Kavanagh, C. J.
The action by defendant city election commission for the city of Detroit granting to Andrew C. Wood the incumbency designation on the ballot, at the primary election held September 1, 1964, “judge of recorder’s court, traffic and ordinance division,” is vacated and held for naught, for the reason the said Andrew C. Wood had not previously been elected to such office. This case is controlled by the decision of this Court in Burdick v. Secretary of State, 373 Mich 578.
No costs, a public question being involved.
Black, Souris, Smith, and Adams, JJ., concurred with Kavanagh, C. J.